—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered August 29, 1991, convicting defendant, after a non-jury trial, of robbery in the first and second degrees, and sentencing him to concurrent terms of imprisonment of 5 to 10 years and 3 to 6 years, respectively, unanimously affirmed.
After a near collision of two automobiles, defendant and his accomplice pounded on the complainant’s car and demanded money from the complainant. The complainant drove off, but defendant and his accomplice soon caught up with complainant at a stop light. While the demand for money was pursued *384by the accomplice, defendant smashed the window of the complainant’s car with a tire iron, and the complainant was relieved of his watch. After further demand and physical assault by the accomplice, the complainant turned over his cash.
Contrary to defendant’s claim on appeal, his guilt of robbery in the first degree was established by evidence showing that he "[u]se[d] or threatened] the immediate use of a dangerous instrument” (Penal Law § 160.15 [3]). His actions, coupled with continuing demands and the physical violence constituted "a deliberate, if implicit, threat to use force” (People v Fields, 179 AD2d 458, 459, Iv withdrawn 79 NY2d 947). Concur—Carro, J. P., Wallach, Kupferman, Kassal and Rubin, JJ.